Citation Nr: 0711990	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for diabetes mellitus.  

The Board notes that in a rating action dated in June 1992, 
the RO denied the veteran's claim for service connection for 
diabetes mellitus.  He was informed of this determination and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not filed.  Since the previous RO 
decision, new Department of Veterans Affairs (VA) regulations 
have been implemented governing eligibility for service 
connection based on exposure to Agent Orange.  Accordingly, 
the Board will consider the veteran's current claim for 
service connection for diabetes mellitus on a de novo basis, 
without regard to finality of the previous RO determination.  
See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) 
(citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) 
(a change in a VA regulation can constitute a new basis for 
entitlement to a benefit)).

The Board notes that the RO issued a statement of the case in 
December 2004 addressing the veteran's claim for an earlier 
effective date for an award of a compensable evaluation for 
scar, residual of a laceration of the forehead.  Since a 
substantive appeal was not filed, this decision is limited to 
the issue set forth on the preceding page.


FINDING OF FACT

The veteran has Type I diabetes mellitus that was not present 
during service or within one year thereafter, and has not 
been medically linked to service.




CONCLUSION OF LAW

Diabetes mellitus, Type I, was not incurred in or aggravated 
by active service; nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in February 2001 and October 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
Notice pursuant to Dingess was provided in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records, VA examination reports, and various 
medical articles.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at the videoconference hearing before the 
undersigned, service medical records, private and VA medical 
records, VA examination reports, and internet articles.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who had a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (where there was no evidence that the 
appellant had developed an enumerated disease, the Board's 
implicit determination that the appellant had presumptive in-
service exposure was erroneous as a matter of law).  Hence, 
prior to December 27, 2001, if a veteran did not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there was no presumption 
that the veteran was in fact exposed to herbicides in 
service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

In pertinent part, the diseases that are deemed associated 
with herbicide exposure, under current VA law, include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e), including Note 2 
(2003).  66 Fed. Reg. 23, 166- 23,169 (May 8, 2001).  Such 
diseases shall be service connected if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs, however, has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The evidence supporting the veteran's claim includes the fact 
that he served in Vietnam and that he has diabetes mellitus.  
The veteran was admitted to a VA hospital in December 1975, 
and the diagnosis was diabetes mellitus, juvenile onset form.  
In October 2005, a private physician wrote that the veteran 
had a diagnosis of Type II diabetes.  In January 2006, the 
same physician stated that the veteran had a long history of 
diabetes and that he needed Insulin for control.  The 
physician added that since the veteran had had diabetes 
mellitus for such a great length of time, it was hard for him 
to say whether he had Type 1 or Type 2 at the present time.  
He concluded that it was his medical opinion that the veteran 
had Type II diabetes.  Another physician related in an April 
2006 statement that he believed the veteran had Type II 
diabetes.  He based this conclusion on the fact that the 
veteran had never had acidosis or coma in the 30 years he had 
diabetes.  He also commented that the veteran had metabolic 
syndrome characteristic of Type II diabetes.

The evidence against the veteran's claim includes the service 
medical records, and post-service records and a medical 
opinion.  The service medical records are negative for 
complaints or findings pertaining to diabetes mellitus.  A 
urinalysis on the separation examination in March 1969 was 
negative for albumin and sugar.  

In addition, when the veteran was admitted to a VA hospital 
in December 1975, it was indicated that it was for control of 
new onset diabetes mellitus.  It was also reported that he 
had been well until several months prior to admission when he 
began to note progressive weight loss, weakness and fatigue 
and, over the previous few weeks prior to admission, 
polyuria, nocturia and polydipsia.  This history contradicts 
the veteran's testimony at the hearing February 2007, in 
which he alleged that he had been very sick and not feeling 
well for several years immediately following service.  

The veteran was examined by the VA for diabetes in February 
2002.  Following the examination, it was concluded that the 
veteran had had diabetes mellitus since age 27.  The 
physician indicated that it was unclear if the diabetes was 
Type I or Type II.  The examiner advised a C-peptide test.  
He noted that if the C-peptide test was absent, then it was 
Type I diabetes, but if it was normal or high, it was proof 
that the veteran had Type II diabetes.  The examiner noted 
that the C-peptide level was 0.1, and this made it more 
likely than not that the veteran had Type I diabetes.

In March 2006, following the receipt of a medical opinion 
that the veteran had Type II diabetes mellitus, the veteran's 
claims folder was referred to the VA physician who conducted 
the February 2002 examination.  The physician related that in 
Type 2 diabetes, the C-peptide levels are normal or high, 
whereas in Type I diabetes, the levels are low to absent.  He 
noted that the veteran's was 0.1, which is practically 
absent.  The VA physician also addressed a matter raised by 
the veteran, who had furnished evidence that he was taking 
certain medications for his diabetes and had claimed these 
drugs were used only for treatment of diabetes mellitus, Type 
2.  The VA doctor said that the medications being used by the 
veteran were used not infrequently in addition to Insulin in 
Type I diabetes.  He added that if the veteran would be able 
to control his blood sugar just on those medications without 
needing Insulin, it would be Type 2 diabetes, but since he 
could not be treated without Insulin, it was more likely Type 
1 diabetes.

The evidence is not in equipoise so as the permit application 
of the benefit-of-the-doubt rule and establishes that the 
veteran has Type I diabetes mellitus that was initially 
demonstrated more than one year following the veteran's 
separation from service.  The Board acknowledges that two 
private physicians have opined that the veteran had Type 2 
diabetes mellitus.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, the medical opinions supporting the 
veteran's allegations were not predicated on a review of the 
claims folder and provided no rationale to support their 
conclusion.

The Board, accordingly, attaches greater probative value to 
the opinion provided by the VA physician that was premised on 
a review of the record, as well as a medical test used to 
determine the type of diabetes.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus, to include presumptive service connection for Type 
II diabetes mellitus as due to exposure to Agent Orange.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


